Name: Council Regulation (EEC) No 500/87 of 16 February 1987 fixing catch possibilities for 1987 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  world organisations
 Date Published: nan

 20. 2. 87 Official Journal of the European Communities No L 51 /3 COUNCIL REGULATION (EEC) No 500/87 of 16 February 1987 fixing catch possibilities for 1987 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention of overall fishing activity, and the contribution made hitherto by the Community towards their conservation should be taken into account ; Whereas, in accordance with Article 3 of Regulation (EEC) No 170/83, it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (3), as last amended by Regulation (EEC) No 4027/86 (4), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in partcular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under Article 2 of Regulation (EEC) No 170/83 , it falls to the Council to prepare, in the light of the available scientific advice and, in particular, of the report drawn up by the Scientific and Technical Fisheries Committee, the conservation measures necessary to achieve the aims set out in Article 1 of the said Regula ­ tion ; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains prin ­ ciples and rules relating to the conservation and manage ­ ment of the living resources of the sea ; Whereas the Convention on Future Multilateral Coopera ­ tion in the Northwest Atlantic Fisheries, hereinafter referred to as the NAFO Convention , was approved by the Council in its Regulation (EEC) No 3179/78 (2) and entered into force on 1 January 1979 ; Whereas, in the framework of its wider international obli ­ gations, the Community participates in efforts to conserve fish stocks arising in international waters ; Whereas conservation efforts should be assessed on the basis of relevant scientific data so as to permit the imple ­ mentation of conservation measures suited to the biolo ­ gical situation of stocks and their foreseeable development depending on the various options for exploiting them ; Whereas the present state of biological data as analyzed by international scientific organizations and the conclu ­ sions which may be drawn therefrom should be taken as a basis for formulating choices regarding the management of stocks ; Whereas the extent to which such stocks are fished by the fleets of the Member States should be viewed in the light Article 1 1 . Catches in 1987 of the species set out in Annex I by vessels flying the flag of a Member State in the Regulatory Area as defined in Article 1 (2) of the NAFO Convention shall be limited, within the parts of the Regulatory Area referred to in that Annex, to the quotas set out therein . 2 . By-catches of the species set out in Annex I taken in areas in which no allocation for directed fishing is provided for by this Regulation shall not exceed, for each of the species on board set out in Annex I, 2 500 kilo ­ grams or 10 % by weight of the total catch, whichever is the greater. Article 2 In addition to complying with Articles 3, 6, 7 and 8 of Regulation (EEC) No 2057/82 skippers shall enter in the logbook the information listed in Annex II . In complying with Article 9 of that Regulation, Member States shall also inform the Commission of catches of species not subject to quota. (') OJ No L 24, 27 . 1 . 1983 , p . 1 . (2) OJ No L 378 , 31 . 12. 1978 , p . 1 . O OJ No L 220, 29 . 7. 1982, p. 1 . (4) OJ No L 376, 31 . 12. 1986, p . 4. No L 51 /4 Official Journal of the European Communities 20 . 2. 87 Article 3 (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area ; (f) the principal target species of the vessel while fishing within the Regulatory Area ; (g) the sub-areas where the vessel will be expected to fish. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 ( 1 ) at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day following the entry into force of this Regulation . This information shall include : (a) name of the vessel ; (b) official registration number of the vessel assigned by the competent national authorities ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1987. For the Council The President L. TINDEMANS 20 . 2 . 87 Official Journal of the European Communities No L 51 /5 ANNEX I Stock Member State 1987 quota (tonnes) Species Geographical regions Zone Cod North-west Atlantic NAFO 2 J + 3 KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 68 560 ( ») (2) EEC total 68 560 (') (2) Cod North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 26 400 (2) EEC total 26 400 (2) Cod North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 7 500 (2) EEC total 7 500 (2) 1 . Official Journal of the European CommunitiesNo L 51 /6 20 . 2. 87 Stock Member State 1987 quota (tonnes)Species Geographical regions Zone Squid (Illex) North-west Atlantic NAFO Sub-areas 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 25 000 (') (2) EEC total 25 000 00 (*) Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction. (*) Exclusively reserved for Member States which have traditionally fished in those waters. 20 . 2. 87 Official Journal of the European Communities No L 51 /7 ANNEX II Items of information to appear in the log-book Information Code Vessel name Vessel nationality Vessel registration number Registration port Type of gear used (daily) Type of gear Date :  day  month  year Position :  latitude  longitude  statistical area Number of hauls during the 24-hour period (2) Number of hours gear-fished during the 24-hour period (2) Species names Daily catch of each species (tonnes live weight) Daily catch of each species for human consumption in the form of fish Daily catch of each species for reduction Daily discard of each species Place(s) of transhipment Date(s) of transhipment Master's signature 01 02 03 04 10 2 (') 20 21 22 31 32 33 40 41 2 (') 50 61 62 63 70 71 80 (') Codes to be completed by one of the items of information given in the second part of this Annex. I2) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types . Standard FAO abbreviations for main species Abbreviation Species Abbreviation Species ALE ARG BUT CAP CAT COD CRA CRU DOG FLW FLX GHL GRC GRO HAD HAL HER HKR HKS HKW INV LOB MAC Alewife Atlantic argentine Atlantic butterfish Capelin Wolffish (= catfish) Atlantic cod Crabs Crustaceans Dogfish Winter flounder Flatfish (not specified) Greenland halibut Greenland cod Groundfish (not specified) Haddock Atlantic halibut Atlantic herring Red hake Silver hake White hake Shellfish (not specified) Northern lobster Atlantic mackerel MEN MIX MOL PEL PLA POK RED RNG SAL SAU SCA SHA SHR SKA SQU SWO SWX TUN URC USK VFF WIT YEL Atlantic menhaden Mixed species Molluscs Pelagic fish (not specified) American plaice Pollock (= saithe) Atlantic redfish Roundnose grenadier Atlantic salmon Atlantic saury Sea scallops Sharks Shrimps Skate (not specified) Squid Swordfish Seaweed Tuna American sea urchin Cusk (= tusk) Finfish (not specified) Witch flounder Yellowtail flounder No L 51 /8 Official Journal of the European Communities 20 . 2. 87 Standard FAO abbreviations for gear Abbreviations Gear OTB Bottom otter trawl (side or stern not specified) OTB 1 Bottom otter trawl (side) OTB 2 Bottom otter trawl (stern) OTM Midwater otter trawl (side or stern not specified) OTM 1 Midwater otter trawl (side) OTM 2 Midwater otter trawl (stern) PTB Bottom pair trawl (two boats) PTM Midwater pair trawl (two boats)  Shrimp trawl (now included in bottom otter trawl categories) SDN Danish seines SSC Scottish seines SPR Pair seine (two boats) SB Beach seiries PS Purse seines GN Gillnets (not specified) GNS Gillnets (set) GND Gillnets (drift) LL Longlines (set or drift not specified) LLS Longlines (set) LLD Longlines (drift) LHP Handlines and pole-lines LHM Handlines and pole-lines (mechanized) LTL Troll lines FIX Traps (not specified) FPN Uncovered pound nets FPO Covered pots and fyke nets FWR Barriers , fences, weirs, etc. DRB Boat dredges DRH Hand dredges (e.g. rakes and tongs) HAR Harpoons MIS Miscellaneous gears NK Gears not known